Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made between
Mondelēz Global LLC (and any currently or previously-affiliated companies,
parent companies, successors or predecessors, including Mondelēz International,
Inc., Kraft Foods Inc., Kraft Foods Group, Inc., and Kraft Foods Global, Inc.,
hereafter, collectively referred to herein as, “MG” or the “Employer”) and Brian
Gladden (“Gladden” or the “Employee”) (the Employer and Employee are
collectively referred to herein as the “Parties”).

Gladden has been employed by MG as EVP and Chief Financial Officer of Mondelēz
International, Inc.

In connection with Gladden’s employment with MG, Gladden executed an offer
letter dated September 26, 2014 (the “Offer Letter”), which Offer Letter is
incorporated into this Agreement by reference and made a part hereof as if set
forth in full.

In connection with Gladden’s employment with MG, Gladden also executed several
Grant Agreements (the “Grant Agreements”), dated February 18, 2015; February 22,
2016; February 16, 2017; August 1, 2017; and February 22, 2018; which Grant
Agreements are incorporated into this Agreement by reference and made a part
hereof as if set forth in full.

Since Gladden’s employment relationship with MG is ending, MG has offered
Gladden benefits as set forth in this Agreement, and Gladden has decided to
accept MG’s offer. Therefore, Gladden and MG both agree and promise as follows:

1.    Employment Termination: Gladden’s last day of employment with MG is
July 31, 2018 (“Last Day Worked” or “Termination Date”). Gladden will be paid
for any accrued, unused 2018 PTO days, less applicable deductions, at the next
normal payday following the Termination Date. After the Termination Date,
Gladden will not represent himself as being an employee, officer, attorney,
agent or representative of MG for any purpose.

2.    Sufficiency of Consideration: Gladden understands, acknowledges and agrees
that the payment of benefits described in this Agreement, including payments and
benefits described in Section 3 herein, are conditioned upon his execution and
non-revocation of this Agreement and are, in significant and substantial part,
in addition to those benefits to which he is otherwise entitled. Gladden
acknowledges and agrees that MG has – apart from this Agreement – paid him for
all wages that were due to him.

3.    Consideration: In exchange for the promises and releases in this
Agreement, and provided Gladden does not revoke the Agreement as permitted in
Section 14 below, MG will provide Gladden with the following benefits and
payments:

a)    Gladden will receive a pro-rated 2018 Management Incentive Plan (“MIP”)
award based on the number of days worked from January 1, 2018 through the Last
Day Worked, to be paid at actual performance for the individual performance
component and actual performance for the Company performance component. This
payment, less applicable deductions, will be made no later than March 15, 2019.
Gladden will not be eligible to receive any other MIP payments.

b)    Subject to the underlying terms and conditions of the applicable plans,
Gladden will receive compensation and benefits as provided for under MG’s
retirement and benefits plans available to employees generally. Gladden will not
be entitled to any other compensation or benefits not provided in this
Agreement, nor is Gladden entitled to any severance under the Mondelēz Global
LLC Severance Pay Plan for Salaried Exempt Employees. For avoidance of doubt,
all outstanding unvested equity awards will be forfeit upon Gladden’s Last Day
Worked and all vested stock options will expire 30 days from his Last Day
Worked. Gladden may revoke this Agreement within seven (7) days after he signs
it by giving written notice to MG. To be effective, this revocation



--------------------------------------------------------------------------------

must be received by the close of business on the 7th calendar day after Gladden
signs this Agreement. If Gladden revokes this Agreement, he understands that he
will not receive the benefits that are conditioned upon his execution of the
Agreement. This Agreement will not become effective or enforceable unless and
until the seven-day revocation period has expired without Gladden revoking it.

4.    Complete Release and Waiver of Claims:

a)    Gladden is aware of his legal rights concerning his employment with MG. In
exchange for MG’s promises above, Gladden agrees to irrevocably and
unconditionally release (i.e. give up) any and all claims he may now have
against, and agrees not to sue, MG and any currently or previously-affiliated
companies, parent companies, successors or predecessors, and their officers,
directors, agents and employees, including without limitation those arising out
of the employment relationship between Gladden and MG (the “Release”). This
Release includes, but is not limited to, all claims under Title VII of the Civil
Rights Acts of 1964 and 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Sarbanes-Oxley Act of 2002, the Employee Retirement
Income Security Act, the Illinois Human Rights Act, the Right to Privacy in the
Workplace Act, the Illinois Health and Safety Act, the Illinois Employment
Contract Act, the Illinois Whistleblower Act, and any other federal, state or
local law, as well as any claims for breach of contract, wrongful discharge, and
tort claims; claims for wages, benefits or severance pay; claims for attorneys’
fees; and any other claim or action whatsoever. This general release and waiver
does not contain a waiver of rights or claims that may arise after the date the
Agreement is executed by Gladden, and also excludes any claims which cannot be
waived by law. For the avoidance of doubt, payments made pursuant to this
Agreement remain subject to any recovery, recoupment, clawback and/or other
forfeiture policy maintained by MG or any affiliate.

b)    Specific Release of ADEA Claims: In further consideration of the payments
and benefits provided to the Employee in this Agreement, Gladden hereby
irrevocably and unconditionally fully and forever waives, releases and
discharges MG from any and all claims, whether known or unknown, from the
beginning of time to the date of Gladden’s execution of this Agreement, arising
under the Age Discrimination in Employment Act (ADEA), as amended, and its
implementing regulations.

5.    Right to Participate in Agency Proceedings: Nothing in this Agreement is
intended to limit or impair in any way Gladden’s right to file a charge with the
U.S. Equal Employment Opportunity Commission (EEOC) or comparable state and
local fair employment practices agencies (FEPAs), or Gladden’s right to
participate in any such charge filed with such agencies.

6.    Cooperation: The Parties agree that certain matters in which Gladden has
been involved during his employment may necessitate Gladden’s cooperation with
MG in the future. Accordingly, for a period of two (2) years following the
Termination Date, to the extent reasonably requested by MG and upon reasonable
notice, Gladden shall cooperate with MG in connection with matters arising out
of Gladden’s service to the Employer, including those legal matters, both known
and unknown, about which Gladden has personal knowledge and/or may be called as
a witness; provided that MG shall make reasonable efforts to minimize disruption
of Gladden’s other activities. MG shall reimburse Gladden for reasonable
expenses incurred in connection with his cooperation

7.    Restrictive Covenants:

(a)    Non-Competition: Gladden understands and agrees that the nature of his
position with MG gave him access to and knowledge of highly confidential
information and trade secrets of MG, and placed him in a position of trust and
confidence with MG. Because of MG’s legitimate business interests and in
consideration for MG’s payment/provision to Gladden of the amounts and benefits
provided in Section 3 above, for the twelve (12)-month period following the
Termination Date (“Restricted Period”) and in any geographic area in which
Gladden directly or indirectly performed responsibilities for MG or where his
knowledge of Confidential Information (as defined in Section 10, infra) would be
useful to a competitor in competing against MG, Gladden shall not engage in any
conduct in which he contributes his knowledge and skills, directly or
indirectly, in whole or in part, as an executive, employer, owner, operator,
manager, advisor, consultant, agent, partner, director,



--------------------------------------------------------------------------------

stockholder, officer, volunteer, intern or any other similar capacity to a
competitor or to an entity engaged in the same or similar business as MG,
including those engaged in the business of production, sale or marketing of
snack foods (including, but not limited to gum, chocolate, confectionary
products, biscuits or any other product or service Gladden had reason to know
was under development by MG during his employment with MG), limited solely to
those competitors or entities that have a material business in snack foods
(where “material” is defined as $50MM or more in annual retail sales), without
the written consent of MG’s Executive Vice President of Global Human Resources,
or designee, such consent to be provided by MG in its sole and absolute
discretion. For the purpose of this Section 7(a), MG’s competitors include
entities engaged in the same or similar business as wholly owned subsidiaries of
Mondelēz International, Inc. For purposes of this Non-Competition clause, Listed
Competitors include, but are not limited to, the following companies: PepsiCo,
Inc., Campbell Soup Company, The Coca-Cola Company, Kellogg Company, Mars, Inc.,
Nestle S.A., Ferrero Rocher, General Mills, Inc., The Hershey Company, Groupe
Danone, Perfetti Van Melle, Arcor, Unilever Group, Lindt & Sprungli AG, and
Yildiz Holding A.S., or any subsidiaries, affiliates or subsequent parent or
merger partner, if any of these companies are acquired or become part of a
merger. For purposes of this Agreement, “affiliate” of a specified person or
entity means a person or entity that directly or indirectly controls, is
controlled by, or is under common control with, the person or entity specified.
For the avoidance of doubt, during the Restricted Period, Gladden shall not
advise any client or potential client on any matters or in any manner that would
be useful to that client or potential client in competing against MG, or that
would cause a client or potential client to become a competitor to MG. Passive
ownership of less than two percent (2%) of the outstanding stock of any publicly
traded corporation (or private company through an investment in a hedge fund, or
similar vehicle) shall not be deemed to be a violation of this Section 7(a)
solely by reason thereof. Under no circumstances may Gladden engage in any
activity that may require or inevitably require his use or disclosure of MG’s
Confidential Information.

(b)    Non-Solicitation of Employees: Gladden understands and acknowledges that
MG has expended and continues to expend significant time and expense recruiting
and training its employees and that the loss of employees would cause
significant and irreparable harm to MG. Gladden agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of MG during the Restricted
Period. The foregoing shall not be violated by general advertising not targeted
at MG employees or by serving as a reference upon request.

(c)    Restrictive Covenant Remedies: If Gladden breaches or violates the
provisions of this Section 7, he will be obligated to pay back to MG all
payments received pursuant to this Agreement, and MG will not be obligated to
make any future payments pursuant to this Agreement that are otherwise owed.
This will be in addition to any other remedy that MG may have in respect of such
Prohibited Conduct. MG and Gladden acknowledge and agree that MG will or would
suffer irreparable injury in the event of a breach or violation or threatened
breach or violation of the provisions set forth in this Section 7, and agree
that in the event of a breach or violation of such provisions MG will be awarded
injunctive relief by a Court of competent jurisdiction to prohibit any such
breach or violation, and that such right to injunctive relief will be in
addition to any other remedy which may be ordered by the Court or an arbitrator.
The aforementioned equitable relief shall be in addition to, not in lieu of,
legal remedies, monetary damages or any other available forms of relief.

(d)    Judicial Amendment: Gladden and MG acknowledge the reasonableness of the
agreements set forth in this Section 7 and the specifically acknowledge the
reasonableness of the geographic area, duration of time and subject matter that
are part of the covenant not to compete contained in Section 7(a)(i)-(ii).
Gladden further acknowledges that Gladden’s skills are such that Gladden can be
gainfully employed in noncompetitive employment and that the parties’ agreement
not to compete will in no manner prevent Gladden from earning a living.
Notwithstanding the foregoing, in the event it is judicially determined that any
of the limitations contained in this Section 7 are unreasonable, illegal or
offensive under any applicable law and may not be enforced as agreed herein, the
parties agree that the unreasonable, illegal or offensive portions of this
Section 7, whether they relate to duration, area or subject matter, shall be and
hereby are revised to conform with all applicable laws and that this Agreement,
as modified, shall remain in full force and effect and shall not be rendered
void or illegal.

8.    This Agreement to Be Kept Confidential: Gladden understands that this
Agreement is unique to him and he agrees that it is confidential and that he
will not disclose this Agreement or its terms to anyone other than (a) his legal
or tax advisor, (b) his immediate family, (c) in a legal action to enforce the
terms of this Agreement, (d) the EEOC or similar state or local FEPA in
connection with the filing or investigation of a charge, or (e) as ordered or
required by law. Gladden further agrees that if he discloses the existence of
terms of this Agreement to anyone under (a) or (b) above, he will inform them of
the confidentiality requirements of this Section and require that they agree to
be bound by such requirements. Nothing in this Section 8 shall be construed to
prohibit Gladden from reporting conduct to, providing truthful information to or
participating in any investigation or proceeding conducted by any federal, state
or local government agency or self-regulatory organization.



--------------------------------------------------------------------------------

9.    No Disparagement or Harm: Gladden agrees that, in discussing his
relationship with MG and its affiliated and parent companies and their business
and affairs, he will not disparage, discredit or otherwise treat in a
detrimental manner MG, its affiliated and parent companies or their current or
former officers, directors and employees. This Section 9 does not, in any way,
restrict or impede Gladden from exercising protected rights including the right
to communicate with any federal, state, or local agency or self-regulatory
organization, including any with which a charge has been filed, to the extent
that such rights cannot be waived by agreement, or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation or order. To the extent
legally permissible, Gladden shall promptly provide written notice of any such
order to MG’s legal department.

10.    Continuing Confidentiality Obligation: Gladden acknowledges that during
the course of his employment with MG, he has had access to, learned about and
was entrusted with certain confidential and secret financial, strategy, sales,
marketing, product, manufacturing, labor relations, personnel, technical and
other proprietary information and material (“Confidential Information”) which
are the property of MG. Gladden understands that the above list is not
exhaustive, and that Confidential Information also includes other information
that is marked or otherwise identified as confidential or proprietary, or that
would otherwise appear to a reasonable person to be confidential or proprietary
in the context and circumstances in which the information is known or used.
Gladden further understands and acknowledges that this Confidential Information
and MG’s ability to reserve it for the exclusive knowledge and use of MG is of
great competitive importance and commercial value to MG, and that improper use
or disclosure of the Confidential Information by Gladden might cause MG to incur
financial costs, loss of business advantage, liability under confidentiality
agreements with third parties, civil damages and criminal penalties. Gladden
agrees that, from the date he is presented with this Agreement and following the
Terminate Date, he will not communicate or disclose to any third party, or use
for his own account, without the written consent of MG, any of the
aforementioned information or material.

If MG becomes aware of a situation where it appears that its trade secrets are
being used and/or disclosed by Gladden, it will enforce its rights to the
fullest degree allowed by law, including Federal or State trade secret law. An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made in
confidence to a Federal, State, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order.

11.    Protected Rights: Gladden understands that nothing contained in this
Agreement limits Gladden’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal, state or local governmental agency or
commission (“Government Agencies”). Gladden further understands that this
Agreement does not limit Gladden’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. This Agreement does not limit
Gladden’s right to receive an award for information provided to any Government
Agencies.



--------------------------------------------------------------------------------

12.    Return of Company Property: Gladden agrees to return all Company property
in his possession, including documents, manuals, identification cards or badges,
laptops, computers, telephones, mobile phones, hand-held electronic devices,
credit cards, electronically stored documents or files, physical files,
handbooks, notes, keys and any other articles he has used in the course of his
employment and any other Company property in his possession, no later than the
Last Day Worked.

13.    Arbitration of Claims: In the event either Gladden or MG contests the
interpretation or application of any of the terms of this Agreement, the
complaining party shall notify the other in writing of the provision that is
being contested. If the Parties cannot satisfactorily resolve the dispute within
thirty (30) days, the matter will be submitted to arbitration with JAMS (f.k.a.
Judicial Arbitration and Mediation Services, Inc.). The arbitration will be
conducted, and an arbitrator will be chosen, pursuant to the JAMS Employment
Arbitration Rules and Procedures. The arbitrator’s fees and expenses and filing
fees shall be borne by the losing (non-prevailing) Party. The hearing shall be
held at a location selected by MG, and the arbitrator shall issue a written
award which shall be final and binding upon the Parties. Gladden agrees to waive
the right to a jury trial. Notwithstanding anything contained in this Section 13
or Section 7(c) to the contrary, MG shall each have the right to institute
judicial proceedings against Gladden or anyone acting by, through or under
Gladden, in order to enforce its rights under Sections 6, 7, 8, 9 or 10 through
specific performance, injunction, or similar equitable relief. Claims not
covered by arbitration are those claims seeking injunctive and other relief due
to unfair competition, due to the use or unauthorized disclosure of trade
secrets or confidential information set forth in Sections 8 or 10, or breach of
restrictive covenants set forth in Section 7.

14.    Review and Revocation: Gladden acknowledges that, before signing this
Agreement, MG gave him a period of twenty-one (21) days in which to consider it.
Gladden further acknowledges that: (a) he took advantage of this period to
consider this Agreement before signing it; (b) he has carefully read this
Agreement, and each of its provisions; (c) to the extent Gladden had any,
Gladden resolved all of his doubts and concerns regarding representations being
made in this Agreement before signing it; (d) Gladden fully understands what the
Agreement, and each of its provisions, means; and (e) Gladden is entering into
the Agreement, and each of its provisions, knowingly and voluntarily. MG
encouraged Gladden to discuss this Agreement, and each of its provisions, with
an attorney (at his own expense) before signing it. Gladden acknowledges that he
sought such advice to the extent he deemed appropriate. If Gladden signs this
Agreement before the end of the twenty-one (21) day period, Gladden does so
voluntarily because he has decided that he does not need any additional time to
decide whether to sign this Agreement. Gladden also understands that he does not
have more than twenty-one (21) days to sign this Agreement. If Gladden does not
sign this Agreement by the end of the twenty-one (21) day period, he understands
that it will become null and void. Gladden also acknowledges and understands
that MG would not have given him the special payments or benefits he is getting
in exchange for this Agreement but for his promises and representations he made
by signing it. Further, by signing below, Gladden acknowledges that he may
revoke this Agreement at any time within seven (7) days of the date on which he
signed it as described above in Section 3(b).

15.    Entire Agreement and Severability: This is the entire agreement between
Gladden and MG on the subject matter of this Agreement. This Agreement may not
be modified or canceled in any manner except by a writing signed by both Gladden
and an authorized Company official. Gladden acknowledges that MG has made no
representations or promises to her, other than those in this Agreement. If any
provision in this Agreement is found to be unenforceable, all other provisions
will remain fully enforceable. The covenants set forth in this Agreement shall
be considered and construed as separate and independent covenants. Should any
part or provision of any provision of this Agreement be held invalid, void or
unenforceable in any court of competent jurisdiction, such invalidity, voidness
or unenforceability shall not render invalid, void or unenforceable any other
part or provision of this Agreement. If the release and waiver of claims
provisions of this Agreement are held to be unenforceable, the parties agree to
enter into a release and waiver agreement that is enforceable.



--------------------------------------------------------------------------------

16.    Governing Law: This Agreement, for all purposes, shall be governed under
and construed in accordance with the laws of the State of Illinois without
giving effect to any choice of law or conflict of law provision or rule that
would cause the application of the laws of any jurisdiction other than Illinois.
For any application for injunctive relief, and in the event a dispute between
the Parties is not subject to arbitration under Section 13, any action or
proceeding by either of the Parties to enforce this Agreement shall be brought
only in a State or Federal court located in the State of Illinois. The Parties
consent to the personal jurisdiction of such courts and agrees not to claim that
any such courts are inconvenient or otherwise inappropriate.

17.    Section 409A: This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) or an exemption
thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
subject to Section 409A provided under this Agreement may only be made upon an
event and in a manner that complies with Section 409A or an applicable
exemption. Any payments under this Agreement that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A. Gladden will
be deemed to have incurred a separation from service under Section 409A the day
immediately following his Last Day Worked.

In the event that Gladden is a “specified employee” within the meaning of
Section 409A, to the extent required in order to comply with Section 409A, any
amounts or benefits to be paid or provided to Gladden pursuant to this Agreement
or otherwise that are considered nonqualified deferred compensation under
Section 409A will be delayed six (6) months to the first business day on which
such amounts and benefits may be paid in compliance with said Section 409A.

Notwithstanding the foregoing, MG makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A, and in no event
shall MG be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Gladden on account of non-compliance with
Section 409A.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

TAKE THIS AGREEMENT HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
SECTION 14 AND YOU SHOULD CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT.

 

MONDELĒZ GLOBAL LLC: By:   /s/ David H. Pendleton Title:   SVP Total Rewards and
HR Solutions Date:   August 13, 2018

 

BRIAN GLADDEN: Signature:   /s/Brian T. Gladden Print Name:   Brian T. Gladden
Date:   August 13, 2018